DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/06/2021 and Applicant’s request for reconsideration of application 16/405916 filed 05/06/2021.
Claims 1-20 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing conditional finance offers and resulting loans without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 6 and all claims which depend from it are directed toward a method and independent claim 15 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
inter alia the functions or steps of “generating, based at least in part on information associated with a merchant or a buyer of the merchant, a finance offer for purchase of an item from the merchant, wherein the finance offer is conditional on satisfaction of a down payment term of the finance offer; receiving, from the buyer, payment information associated with a source of funds for satisfying the down payment term of the finance offer; finalizing the finance offer based at least in part on a determination that the down payment term has been satisfied, wherein finalizing the finance offer causes a loan to be generated and the loan is associated with a balance; withdrawing, from the source of funds, an amount of a payment of the loan; and reducing the balance associated with the loan based at least in part on the payment”. 
Claim 6 comprises inter alia the functions or steps of “generating a finance offer for purchase of an item from a merchant, wherein the finance offer is conditional on satisfaction of a down payment term of the finance offer; receiving, from a buyer, payment information associated with a source of funds for satisfying the down payment term of the finance offer; and finalizing the finance offer based at least in part on a determination that the down payment term has been satisfied, wherein finalizing the finance offer causes a loan to be generated and the loan is associated with a balance, and wherein the payment information, and the source of funds, is involved with at least one other event associated with the finance offer or the loan”.
Claim 15 comprises inter alia the functions or steps of “generating a finance offer for purchase of an item from a merchant, wherein the finance offer is conditional 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Managing conditional finance offers and resulting loans is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0145][0181-0183]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2, 3, 5, 6-14, and 16-20 these claims recite limitations that further define the same abstract idea noted from the respective independent 
As for dependent claims 4, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of a machine-trained data model. The machine-trained data model is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/405,873.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Interpretation – Method Steps
Claims 1-14 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that 


Claim Interpretation – “operable by”
Claim limitations that “operable by” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “operable by“, “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest 

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dziuk (U.S. Patent No. 9501791) in view of Mudhar (PGPub Document No. 20140129366) in further view of Porter (PGPub Document No. 20110112946).
As per claim 1, Dziuk teaches a computer-implemented method ([column 3, lines 44-61]) comprising: 
generating, based at least in part on information associated with a merchant or a buyer of the merchant ([Fig. 11; Hold, Offer, or counter offer 872” -> Offer “User enters a time limit for this offer 874”  ->  “ User reviews offer including amortization schedule for transaction terms selected 882” ->“Make offer 884” “Yes”] [col. 21, Lines 37-39] “At operation 882, the browsing user can review the offer, including an amortization schedule based on the transaction terms of the offer” [col. 19, lines 50-56] “Example of required transaction terms include price, down payment amount ... Examples of optional transaction terms ... time period”), a finance offer for purchase of an item from the merchant, wherein the finance offer is conditional on satisfaction of a down payment term of the finance offer ([Fig. 11, “browsing user is prompted to accept payment terms for the life of the transaction 886”] [col. 3, lines 55-58] “the marketplace allows the user to specify payment terms for the transaction offering as well. Examples of payment terms include price, down payment amount”); 
receiving, from the buyer, payment information associated with a source of funds for satisfying the down payment term of the finance offer ([Fig. 14, element 1032] [col 26, lines 61-67]); 
finalizing the finance offer based at least in part on a determination that the down payment term has been satisfied ([Fig. 14; “Offer accepted & Down Payment received 1032” -> “Next payment received according to transaction terms 1036” “Final payment received 1042”    “End”]); 
withdrawing, from the source of funds, an amount of a payment of the loan ([Fig. 12, element 934] [col 22, lines 57-67] “the payment is processed” where the examiner takes the positon that processing a payment includes withdrawing funds from the source and reducing the balance of the loan as is known in the art.); and 
reducing the balance associated with the loan based at least in part on the payment ([Fig. 12, element 934] [col 22, lines 57-67] “the payment is processed” where the examiner takes the positon that processing a payment includes withdrawing funds from the source and reducing the balance of the loan as is known in the art.).

Dziuk does not explicitly disclose the claim limit wherein finalizing the finance offer causes a loan to be generated and the loan is associated with a balance.

Mudhar teaches wherein finalizing the finance offer causes a loan to be generated and the loan is associated with a balance ([Fig. 11-12]; Fig. 12; .

It would have been obvious to one skilled in the art at the time of the invention to have to modified Dziuk to include finalizing a financial offer to enable a buyer to purchase an item from a merchant using funds associated with the finance offer, as taught by Mudhar, where this would be performed in order to facilitate sale business and receipt offers without need to contact or hire an agent making the system more efficient. See secondary reference Mudhar [0006-0008].

Dziuk and Mudhar do not explicitly teach that the method is performed by one or more servers of a service provider.

Porter teaches one or more servers of a service provider ([claims 2 and 6]).

It would have been obvious to one skilled in the art at the time of the invention to have to modified Dziuk and Mudhar to be performed by on of the service providers of the loans, as taught by Porter, where this would be performed in order to provide a 2-tiered Application Service Provider (ASP) architecture by which front-end clients can securely communicate with the database (back-end) which provides an ASP topology for online lending service providers which facilitates the flow of information throughout the mortgage lending process beginning with the consumer completion of a loan application and through submission to lenders and back, all in open Portable Document Format PDF to allow dynamic changes to the application information, and all while electronically notifying all involved parties of any action taken by the another party.

As per claim 2, 
Dziuk teaches the computer-implemented method of claim 1, wherein the finance offer is valid for a period of time and the finance offer is finalized based at least in part on the payment information associated with the source of funds satisfying the down payment term prior to lapse of the period of time ([Fig. 11; Hold, Offer, or counter offer 872” -> Offer -> “User enters a time limit for this offer 874”    “ User reviews offer including amortization schedule for transaction terms selected 882” ->“Make offer 884” -> “Yes”] See [col. 21, Lines 37-39]; “At operation 882, the browsing user can review the offer, including an amortization schedule based on the transaction terms of the offer”. See [col. 19, lines 50-56]; “Example of required transaction terms include price, down payment amount ... Examples of optional transaction terms ... time period”).

As per claim 5, 
the computer-implemented method of claim 1, further comprising: determining whether to modify the down payment term of the finance offer ([Fig. 11 “Offer accepted 890” -> “NO” -> “counter offer 894” -> “ User adjusts transaction terms is taken to terms and conditions and enter changes to fields ... 896”]), wherein modifying the down payment term of the finance offer comprises increasing an amount of the down payment, decreasing the amount of the down payment, or eliminating the down payment term; determining whether the down payment term or the modified down payment term of the finance offer is satisfied ([Fig. 11; “User adjusts transaction terms ... 896” “User enters a time limit for this offer 874”    “ User reviews offer 
including amortization schedule for transaction terms selected 882” ->“Make offer 884” -> “Yes” -> “browsing user is prompted to accept payment terms for the life of the transaction 886” -> “Offer Accepted 890” -> “Yes”]); and finalizing the finance offer after the down payment term or the modified down payment term of the finance offer is satisfied ([Fig. 14; “Offer accepted & Down Payment received 1032” -> “Next payment received according to transaction terms 1036” “Final payment received 1042”    “End”]).
Porter teaches one or more servers of a service provider ([claims 2 and 6]).

As per claim 6, The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 7, 
Dziuk teaches the computer-implemented method as claim 6 recites, wherein the balance amounts to the lesser of (i) a cost of the item or (ii) an amount for which the buyer was originally approved, and any fees associated with the loan, less an amount of the down payment ([col 14, lines 17-28] “At operation 510, it is determined whether the user wants to setup an account receivable. If the user wishes to setup an 
account receivable, the method proceeds to operation 512, where the account receivable is setup. In at least some embodiments, the account receivable is based on a preexisting debt. For example, the account receivable can be based on fees incurred for professional services ( e.g., legal or accounting fees). In at least some embodiments, a first party enters payment terms for the account receivable and sends the terms to a second party. The terms may be sent to an inbox maintained by the online marketplace 102 that is associated with the second party”).

As per claim 8, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 9, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5

As per claim 10, 
Dziuk does not explicitly teach the claim limits. 

Mudhar teaches the computer-implemented method of claim 6, further comprising: receiving, from a device operable by the buyer, a request for a loan to enable the buyer to purchase the item from the merchant, wherein the request is received at a point-of-sale (POS) of the item, prior to the POS of the item, or after the POS of the item; and generating the finance offer responsive to receiving the request ([0083]; “In another parallel activity, the buyer requests funding from a lender in Step 11” [Fig. 10] [0087]; “Embodiments of the invention may be implemented using a digital data processing apparatus ... a digital data processing apparatus 1000 ... such as, computer, mobile phone or other mobile personal computing device, workstation, controller, microcontroller, state machine, or other processing machine, coupled to a digital data storage 1004”).
Porter teaches one or more servers of a service provider ([claims 2 and 6]).

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 13, 
Dziuk teaches the computer-implemented method of claim 6, wherein the payment information is associated with a debit card ([col 22, lines 48-57]).

As per claim 14, 
Dziuk teaches the computer-implemented method of claim 6, wherein the source of funds is a stored balance of the buyer that is maintained by a service provider ([col 11, lines 4-19]).

As per claim 15, Dziuk teaches a system comprising: one or more processors; and one or more computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform acts ([Fig 1-2]; “computing device 114”. Col. 6, lines 34-45; “a computing device 114 that can be used to implement aspects of the present disclosure, including the server 108 or the user computing devices 104 ... The computing device 114 includes ... one processing device 120, such as a central processing unit (CPU) ... a system memory 122”).



As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7 and 8.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 12.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 14.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.


Claims 3, 4, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dziuk (U.S. Patent No. 9501791) in view of Mudhar (PGPub Document No. 20140129366) in further view of Porter (PGPub Document No. 20110112946) in further view of Baldrick (PGPub Document No. 20130080327).
As per claim 3, 
Dziuk in view of Mudhar does not explicitly teach the claim limits. 

Baldrick teaches the computer-implemented method of claim 2, further comprising: sending, at a first time corresponding to a beginning of the period of time ([0040]; “Certain payment processor authorization requests become expired approximately 6-7 days after the initial request is received”), an authorization request ([Fig.3-4], Authorization request 331-332) to authorize the payment information for the amount of the down payment ([0039]; “the customer enters his or her credit card number online”. Also, Fig. 3-4, Authorization request 331 is forwarded by payment service provider 303 to payment processor 304 as authorization request 332. Fig. 2; “receive authorization request from merchant 221”)
determining, at a second time after the first time and within the period of time, that the finance offer has not been finalized ([Fig. 2]; “receive capture/settlement request form merchant 215”) and authorization of the payment instrument has expired or is going to expire [Fig. 2]; “Is authorization estimated to be expired? 216”); and authorization of the payment instrument has expired or is going to expire ([Fig. 2; “Is authorization estimated to be expired? 216”]); and sending, at a third time and prior to expiration of the period of time, a new authorization request to authorize the payment information for the amount of the down payment ([Fig. 2, “IS authorization estimated to be expired 216” -> “YES” -> “Auto-generate reauthorization request 217 -> “Send reauthorization request 218”]).

Therefore, it would have been obvious to one of ordinary skill in the finance offer systems art at the time of filing to modify Dziuk to include reauthorizing a payment instrument after determine if the authorization is prior to expiration of period of time, as taught by Baldrick, where this would be performed in order to save the customer fees and/or fines form some payment processors. See Baldrick [0037].

Porter teaches one or more servers of a service provider ([claims 2 and 6]).

As per claim 4, 
Dziuk in view of Mudhar does not explicitly teach the claim limits. 

Baldrick teaches the computer-implemented method of claim 3, wherein an amount of time between the first time and the second time ([0053] Then, several days go by, as indicated in 214. After time has elapsed after the authorization, the operations continue”) is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the source of funds ([0016]; “Some payment processors allow a delay of around 5-7 days between when an authorization request is authorized and a capture/settlement request is sent... If a capture request occurs after the 5-7 days, the money (or credit) may no longer be reserved in the customer's account... Obtaining a new authorization for the same transaction”).

As per claim 18, 
Dziuk in view of Mudhar does not explicitly teach the claim limits. 

Baldrick teaches the system of claim 15, wherein the down payment term is based at least on part on one or more characteristics of at least one of the buyer, the merchant, or the item  ([0016]; “Some payment processors allow a delay of around 5-7 days between when an authorization request is authorized and a capture/settlement request is sent... If a capture request occurs after the 5-7 days, the money (or credit) may no longer be reserved in the customer's account... Obtaining a new authorization for the same transaction”).


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dziuk (U.S. Patent No. 9501791) in view of Mudhar (PGPub Document No. 20140129366) in further view of Porter (PGPub Document No. 20110112946) in further view of Bennett (U.S. Patent No. 8504438)
As per claim 11, 
Bennett teaches the computer-implemented method of claim 6, further comprising: determining a level of risk associated with the buyer ([Fig. 11, “Provide for Good(s)/ Service(s) selection 110” -> “Affordability Request 1115” -> “Collect Credit Information 1120” -> “Construct/ Compute Approval Decision Criterion (Criteria 1140”]); and generating the finance offer (Loan Information) based at least in part on the level of risk, wherein the down payment term is based at least in part on the level of risk associated with the buyer ([Fig. 11] Retrieve Credit Report(s) 1130” -> “Construct/Order & Display Loan Information”).

Therefore, it would have been obvious to one of ordinary skill in the finance offer systems art at the time of filing to modify Dziuk to include determine a risk levels associated with the buyer, as taught by Bennett, where this would be performed in order to permit the seller or lender to modify loan approval processing, or perform different processing altogether, depending on the type of product sought to be financed.

Porter teaches one or more servers of a service provider ([claims 2 and 6]).


Response to Arguments 
Applicant's arguments with respect to prior art have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments.
 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Managing conditional finance offers and resulting loans is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Regarding applicant’s arguments directed toward prong 2, item-specific down payment determination, customized finance offers, and eliminates unnecessary withholding of the down payment are all abstract ideas implemented on a server merely used tool. Regarding applicant's argument directed toward Berkheimer, the applicant appears to confusion the requirement under step 2B of patent eligibility analysis, which the Berkheimer v. HP, Inc. memo dated April 19, 2018 is directed toward,  with that of the requirements under step 2A. the Berkheimer decision does not change the basic subject matter eligibility frame work as set forth in the MPEP§ 2106, but instead clarifies the inquiry into whether additional elements or combinations of elements represent well-understood, routine, and conventional activities. In the present set of claims, the examiner has cited court decisions recognized as well-understood, routine. Regarding the 2B analysis, [0145][0181-0183] of the present specification expressly states the use of general purpose computer when 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/29/2021